Title: To Thomas Jefferson from Robert Williams, 11 May 1807
From: Williams, Robert
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington M.T. May 11th. 1807.
                        
                        Joshua Baker one of the Legislative Council of this Territory, is the Author of the inclosed extract of a
                            letter—
                        The notoriety of the falshoods which he has here detailed, without even the Semblance of foundation or truth,
                            has drawn from the people an universal execration of his private as well as publick Character, so much so, as to render it
                            expedient to revoke his Commission as one of the Justices of the Quorum in this Territory—And as to his Military office I
                            Shall let him be deprived of that, by a Court Marshal—It is also universally wished and expected that his Commission as
                            one of the Council will be revoked. It is evident the other Members would not Sit with him in that body, had they the
                            power to get Clear of him.—
                        Without Condescending to Specific observations on the falsities this letter Contains, I will rimark that Such
                            a thing as a Call and the Conduct of Judge Bruin was never heard of,
                            Neither had I taken a house & removed to Washington till after Colo. Burr absented himself, but resided in Natchez with the family of a friend, and rode out to the Seat of
                            Government every day until I Could procure a house there
                        
                            These are facts too notorious to mistake through want of Judgment
                            information, especially by one who was on the ground, when & where those things Should have been acted—Perhaps when he Speaks of My Conduct respecting Burr he may allude
                            to the orders which Genl. Wilkinson gave to sundry persons, the particulars of which you have been already informed by me
                            in a Communication to the Secretary of State under date of Feby. 23d—Among those orders be, the General, authorised an
                            express and draft on himself to the amt of $4,000 for apprehending Burr
                  I have the honor to be with great
                            Consideration yrs
                        
                        
                            Robert Williams
                            
                        
                    